DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of: A. 1 "... a cell concentration for the first cell type in the blood fluid sample..."; B. 2 "...greater than zero..."; C. 1 "... a change in electrical impedance in response to a second type cell flowing through the cell counter..."; and D. 1+2 (see Interview Summary 12/09/2021) "...the hematology cell counter has a minimum detectable concentration limit and a maximum detectable concentration limit for the first cell type, and a minimum detectable concentration limit and a maximum detectable concentration limit for the second cell type, the determined population of the second cell type is based on the a detected concentration parameter for the second cell type that is above the minimum limit and below the maximum limit for the second cell type, and the first cell type is present at a concentration that is either below the minimum limit or above the maximum limit for the first cell type..." in the reply filed on 12/09/2021 is acknowledged.

Claim Objections
Claims 3, 7, 10, 12 & 13 are objected to because of the following informalities:  the claim status markings are incorrectly stated.  
Claims 1-2, 4-6, 8-9, 11 and 14-16 are objected to because of the following informalities: the claims recite both “type cell” and “cell type”.  Examiner suggests one terminology for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 9 & 11 do not clearly set forth the metes and bounds of the patent protection desired.  For example, claim 4 recites “the cell counter has a first accuracy associated with counting of the first cell type and a second accuracy associated with counting the second cell type, the second accuracy being superior to the first accuracy”; claim 5 recites “wherein the hematology cell counter has a desired accuracy range, the desired accuracy range extending between a minimum population of cells in the first volume and a maximum population of cells in the first volume, wherein the determined population of the second cell type in the volume is within the desired accuracy range, and wherein the calculated cell quantity measure of the first cell type of the sample is outside the desired accuracy range”; claim 9 recites “[...] that detects a change in electrical impedance in response to a second type cell flowing through the cell counter”.  Claims 4, 5, 9 & 11 do not set forth any steps involved in the method as they are not written in conventional terminology positively reciting active method steps.  As such, it is unclear which limitations the applicants are trying to claim.  A claim is indefinite where it 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-6, 8, 11 & 15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yamazaki et al. (US 5880835).
Regarding claim 1, Yamazaki et al. teach: 1. A method for measuring a quantity of a first cell type in a blood fluid sample (C1/L16), the sample including a second cell type (Claim 9), the method comprising: 
determining a population of the second cell type in a first volume of the sample by flowing the first volume (C18/L43-C19/L3+; see also Claim 7; regarding the first volume, the limitation is sufficiently broad to have properly read on any volume since a specific volume has not been claimed, see Fig. 3 for example) through a hematology cell counter (e.g., counter 36); 
acquiring images (CCD camera 15) of a first number of the first type cells and a second number of the second cell types (C19/L27-C20/L33) by injecting a second volume of the sample (regarding the second volume, the limitation is sufficiently broad to have properly read on any volume since a specific volume has not been claimed, see Fig. 3 for example) into a sheath fluid (C5/L23-38+) flowing within a flowcell (1) so as to provide a sample stream having a thickness and a width greater than the thickness (C6/L65-67), the acquired images being acquired along an image path traversing the thickness of the sample stream (see Fig. 4 & C6/L65-C7/L25); 
determining a ratio of the first number of the first cell type to the second number of the second cell types using the acquired images (see C18/L63-C19/L51, C23/L18-C24/L29 for example); and 
calculating a cell quantity measure of the first cell type in the sample using the ratio and the population of the second cell type (see C18/L63-C19/L51, C23/L18-C24/L29 for example). 

Regarding claims 2, 4-6, 8, 11 & 15, Yamazaki et al. teach:
2. The method of claim 1, wherein the cell quantity measure comprises a cell concentration for the first cell type in the blood fluid sample (see C12/L4-13 for example). 
4. The method of claim 1, wherein the cell counter has a first accuracy associated with counting of the first cell type and a second accuracy (i.e., number of particles 
5. The method of claim 1, wherein the hematology cell counter has a desired accuracy range, the desired accuracy range extending between a minimum population of cells in the first volume and a maximum population of cells in the first volume, wherein the determined population of the second cell type in the volume is within the desired accuracy range (see C12/L38-65 & Fig. 8 for example), and wherein the calculated cell quantity measure of the first cell type of the sample is outside the desired accuracy range (see i.e., the use of a compensation coefficient in C2/L11-30 for example). 
6. The method of claim 1, further comprising determining a population of the first cell type in the first volume of the sample as a result of flowing the first volume through the hematology cell counter, wherein the determined population of the first cell type in the first volume is above or below a desired accuracy range for the first cell type, and is different from the calculated cell quantity measure of the first cell type (see i.e., the use of a compensation coefficient in C2/L11-30 for example). 
8. The method of claim 6, wherein the determined population of the first cell type is greater than zero (see i.e., “Nf is the predicted number [...] approximately 1 [...]”, C10/L48-64). 
11. The method of claim 1, wherein: the hematology cell counter has a minimum detectable concentration limit and a maximum detectable concentration limit for the first cell type, and a minimum detectable concentration limit and a maximum 
15. The method of claim 6, further comprising calculating a cell quantity measure of the second cell type in the sample using the ratio and the population of the second cell type (see C18/L63-C19/L51, C23/L18-C24/L29 for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 5880835) in view of Chupp et al. (US 5812419).
Regarding claim 9, Yamazaki et al. teach: 9. The method of claim 1, wherein the hematology cell counter comprises a sensor mechanism (e.g., particle detector 35) that detects a second type cell flowing through the cell counter.  However, Yamazaki et al. do not explicitly teach wherein the hematology cell counter comprises a sensor mechanism that detects a change in electrical impedance in response to a second type cell flowing through the cell counter.
Chupp et al. teach a hematology cell counter (e.g., Impedance Transducer (174) C35/L1+) comprises a sensor mechanism (e.g., electrodes C35/L1-28+) that detects a change in electrical impedance in response to a cell flowing through the cell counter (e.g., RBC, PLT parameters, C35/L26-28, C52/L37-C53/L12+). 
It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  Therefore, a person of ordinary skill would likely to use .

Claims 14 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 5880835) in view of Kasdan (US 5436978).
Regarding claims 14 & 16, Yamazaki et al. do not explicitly teach the method of claim 1, wherein the determination of the population of the second cell type in the first volume of the sample comprises grouping together cells of the first cell type and cells of the second cell type.
Kasdan teaches grouping together cells of different cell types (see C5/L14-18 for example). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Yamazaki et al. with the grouping as taught by Kasdan to differentiate cells (Kasdan C5/L14-34+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798